Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on April 13, 2022. Claims 1-20 are pending.  

Response to Arguments
Applicant's arguments filed on April 13, 2022 have been fully considered but they are not persuasive. 

Applicant argues, Barness fails to teach in response to a determination that the filled amount of the journal does not exceed the fill threshold, writing the journal group from memory to persistent storage (see remarks page 10)

In response examiner respectfully disagree. Barness teaches writing [one or] more entries to a journal (implies writing journal group) of database operations, wherein the journaling component may have journal entries written to disk (i.e. persistent storage) based storage (see paragraph [0007], [0058]-[0059], [0065]). The only difference is Barness said write journal to disk when size reached to threshold, on the other hand claim recited write journal to disk (persistent storage) when size does not reach to threshold. However, one of the ordinary skill person can alter the technique as necessary. 
Alternatively, one can interprets the journal 650 of Barness as persistent storage and the arguing limitation can be satisfied by flowing the steps 640 and 650. Hence, either way the arguing limitation is not persuasive.   

Applicant argues Barness fails to teach writing the container index (see remarks page 11)

In response examiner respectfully disagree. Barness paragraph [0064] teaches the application may store information indicating which tables of the database (or portions of tables) have been distributed to which nodes of the in-memory database, and fig. 4 indicate the table number such as A1, A2 (i.e. container index). 

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farmer (Pub. No. : US 20050165865 A1) in the view of Barsness et al. (Pub. No. : US 20090307290 A1) and SATOYAMA et al. (Pub. No. : US 20180232286 A1)  

As to claim 1 Farmer teaches a computer implemented method, comprising: 
detecting, by a storage controller, metadata changes associated with a container index (Abstract, paragraphs [0037], [0042]: The metadata journal service records changes to an information system through client devices wherein the gathering component 307 can collect metadata responsive to instructions related to a metadata event, and send the collected metadata to a server for storage. The gathering component 307 can be part of a metadata journal client and the id column 411 can contain a unique identifier (implies container index) associated with each object. The object id can be assigned by the metadata journal server 105 when a metadata journal client registers the object);
recording, by the storage controller, the detected metadata changes in a journal associated with the container index, wherein the journal is included in a journal group comprising a plurality of journals (paragraphs [0019], [0028]-[0029], [0042]: metadata journal servers 207, 213, metadata journal clients 203, 205, and a network 201).
Farmer does not explicitly disclose but Barsness teaches determining, by the storage controller, whether a filled amount of the journal exceeds a fill threshold (paragraph [0058]: the journaling component on one of the compute nodes determines whether a journal entry should be written to the in-memory journal and whether journal pruning is necessary. In one embodiment, this may be determined relative to the two user-specified threshold values specified at step 620. At step 630, the journaling component may determine whether the journal size has reached the first threshold value); and
in response to a determination that the filled amount of the journal does not exceed the fill threshold, writing the journal group from memory to persistent storage (paragraph [0058], [0059]: the journaling component on one of the compute nodes determines whether a journal entry should be written to the in-memory journal and whether journal pruning is necessary. In one embodiment, this may be determined relative to the two user-specified threshold values specified at step 620. At step 630, the journaling component may determine whether the journal size has reached the first threshold value. If not it does not reach threshold write journal entry to journal (650)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Farmer as taught by Barsness to improve the efficiency of database operations on a distributed database (Barsness, paragraph [0002]).
Farmer and Barsness do not explicitly disclose but SATOYAMA teaches a deduplication storage system (paragraph [0187]: The deduplication program 225 determines whether or not journal data in the journal transferred from the storage apparatus 30A to the storage apparatus 30B is the same as the journal data stored in the pool 268B (journal data prior to being reflected to the RCSVOL 266)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Farmer and Barsness as taught by SATOYAMA to save a hash value of the transferred journal data (SATOYAMA , paragraph [0187]).

As to claim 2 Farmer together with Barsness and SATOYAMA teaches a computer implemented method according to claim 1. Barsness teaches in response to a determination that the filled amount of the journal exceeds the fill threshold, writing the container index from the memory to the persistent storage (paragraph [0059]).

As to claim 3 Farmer together with Barsness and SATOYAMA teaches a computer implemented method according to claim 1. Farmer teaches prior to writing the container index to the persistent storage: clearing the journal; and updating a version number of the container index (paragraph [0042]).

As to claim 4 Farmer together with Barsness and SATOYAMA teaches a computer implemented method according to claim 3. Farmer teaches wherein updating the version number of the container index comprises: determining a larger number of a current version number of the journal and a current version number of the container index; incrementing the larger number by one; and updating the version number of the container index to be equal to the incremented larger number (paragraph [0021]).

As to claim 5 Farmer together with Barsness and SATOYAMA teaches a computer implemented method according to claim 1. Farmer teaches prior to writing the journal to the persistent storage: determining a larger number of a current version number of the journal and a current version number of the container index; incrementing the larger number by one; and updating a version number of the journal to be equal to the incremented larger number (paragraph [0043]).

As to claim 6 Farmer together with Barsness and SATOYAMA teaches a computer implemented method according to claim 1. Farmer teaches prior to detecting the metadata changes: receiving a read request for a data unit associated with the container index; and in response to receiving the read request: loading the container index into the memory as a whole; and loading a journal group into the memory as a whole, wherein the journal group includes the journal associated with the container index (paragraphs [0042]-[0046]).

As to claim 7 Farmer together with Barsness and SATOYAMA teaches a computer implemented method according to claim 1. Farmer teaches subsequent to loading the journal group into the memory: determining whether a version number of the journal is greater than a version number of the container index; and in response to a determination that the version number of the journal is greater than the version number of the container index: modifying the container index to include a set of metadata changes previously recorded in the journal; and clearing the journal to remove the set of metadata changes (paragraph [0043]-[0047]).

As to claim 8 Farmer together with Barsness and SATOYAMA teaches a computer implemented method according to claim 1. Farmer teaches in response to a determination that the version number of the journal is not greater than the version number of the container index: clearing the journal without modifying the container index (paragraph [0051]).

	As to claims 9-20, they have similar limitations as of claims 1-8 above. Hence, they are rejected under the same rational as of claims 1-8 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/Primary Examiner, Art Unit 2169